ORDER
Order by the
Associate Justice Homer Bluehouse.
The Honorable Chief Justice Nelson J. McCabe has disqualified himself from acting upon the petition for a writ of mandamus and has appointed the undersigned Associate Justice to make any necessary orders in this matter. The petition was filed upon February 27, 1981 and it appears that James Woodrow Curtis has actually taken the examination for admission to the Bar of the Navajo Nation. That being the case there is no need for this Court to take action on the petition or comment further on its merits or legal sufficiency.
The Court takes no position as to the apparent dispute between Mr. Curtis and the Navajo Nation Bar Association Admissions Committee because that dispute is being taken care of before the committee and the Court will defer to it for the present.